     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                    )
                                            )       CRIMINAL ACTION NO.
       v.                                   )         2:18cr244-MHT
                                            )              (WO)
DARRELL DEMONE MOORER                       )

                               OPINION AND ORDER

      This    cause       is    before      the    court       on   the    question

whether defendant Darrell Demone Moorer has the mental

competency      to     stand      trial,        that     is,    whether        he   is

currently      suffering         from       a   mental    disease         or   defect

rendering him mentally incompetent to the extent that

he    is     not     able        to     understand         the       nature         and

consequences         of    the    proceedings            against      him      or    to

assist      properly       in     his       defense.           See    18       U.S.C.

§ 4241(a).      A hearing was held on November 26, 2018.

      Dr. Adriana Flores, Ph.D., conducted an evaluation

of Moorer’s competence to enter a plea, at the request

of the defense.                Dr. Flores concluded that, while he

has    a     history       of     psychiatric          problems,          extensive

cognitive          deficits           and       significant          intellectual
limitations (including a Full Scale IQ of only between

52    and    61),    and       a    very    limited      fund    of    knowledge,

Moorer still has the ability to understand the nature

and    consequences           of    proceedings         against       him    and   to

assist his legal counsel in his defense.                               Dr. Flores

noted that, “while medical records indicate that he has

been diagnosed with schizophrenia, paranoid type” and

experiences symptoms of auditory hallucinations, he was

“clinically         stable”         at    the    time    of    her    evaluation.

Competency Evaluation (doc. no. 35) at 9.                               She noted

that    “he       demonstrated            rational      as    well     as    factual

understanding            of        his     charges       and     the        possible

consequences if he is convicted” and showed that he

“understands         the       adversarial         nature       of     the     court

proceedings and his plea options.”                            Id.      Dr. Flores

found       “no    evidence         of     paranoia     or     other    psychotic

symptoms          that        may        negatively      affect        [Moorer’s]

interactions with counsel.”                     Id. at 4.

       Therefore,        based       on    Dr.    Flores’s      evaluation,        as

well as the representations made by the parties during


                                            2
an   on-the-record   hearing   on    November   26,   2018,   the

court holds that Moorer is not suffering from a mental

disease or defect rendering him mentally incompetent to

the extent that he is not able to understand the nature

and consequences of the proceedings against him or to

assist properly in his defense.

                               ***

     Accordingly, it is ORDERED that defendant Darrell

Demone Moorer is declared mentally competent to stand

trial, including to enter a guilty plea, in this case.

     DONE, this the 26th day of November, 2018.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                               3
